Citation Nr: 0932722	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post 
operative residuals of fracture of the right tibia and 
fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
August 1982 and from March 1983 to March 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a noncompensable rating 
for post operative residuals of fracture of the right tibia 
and fibula.  A January 2006 rating increased the evaluation 
to 10 percent, effective February 3, 2004.  The matter was 
previously before the Board in November 2007 at which time it 
was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

The Veteran contends that his service-connected post 
operative residuals of right leg fracture of the tibia and 
fibula warrant a 30 percent evaluation.  He was last 
evaluated by VA for this disability in October 2005.  The 
Board remanded this case in November 2007 to obtain the 
Veteran's vocational rehabilitation folder.  Subsequent to 
these actions, in July 2009, the Veteran's representative 
informed VA in writing that there is additional outstanding 
VA medical evidence pertinent to the Veteran's increased 
rating claim that should be obtained.  He said that such 
evidence includes medical records related to surgery that the 
Veteran underwent in July 2009 for this service-connected 
disability.  He further reported that the Veteran underwent a 
recent "VAE" for his service-connected right leg fracture 
residuals in June 2009.  

As the above-identified VA medical records are clearly 
pertinent to the present claim for a rating greater than 10 
percent for service-connected post operative residuals of 
right leg fracture of the tibia and fibula, and are not 
presently on file, an attempt must be made to obtain them.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

Also, when readjudicating this claim, the RO should give 
consideration to the Veteran's representative's July 2009 
assertion that the Veteran be assigned separate ratings for 
his right knee residuals and right leg residuals.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical 
records that pertain to the Veteran's 
service-connected residuals of right leg 
fracture of the tibia and fibula, to 
specifically include surgical records in 
July 2009 and a "VAE" report in June 
2009. 

2.  After taking any additional 
development deemed necessary to decide 
this claim, to specifically include 
affording the Veteran a new VA orthopedic 
examination if one was not conducted 
subsequent to any surgery to the leg, 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
service-connected post operative 
residuals of right leg fracture of the 
tibia and fibula, on a schedular and 
extra-schedular basis, in light of all of 
the evidence of record.  Consideration 
should be given to all applicable 
ratings, to include separate ratings for 
knee and leg residuals.  If the benefit 
sought is not granted, furnish the 
appellant and his representative with a 
supplemental statement of the case and 
afford them an opportunity to respond 
before returning the record to the Board 
for future review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

